UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4320


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAYRECE ELAINE TURNBULL,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00137-AW-1)


Submitted:   June 14, 2010                 Decided:   July 2, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney,   Baltimore,  Maryland,   for Appellant.     Rod  J.
Rosenstein, United States Attorney, Jonathan C. Su, Deborah A.
Johnston,   Assistant   United   States  Attorneys, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jayrece Turnbull appeals her sentence of 108 months

imprisonment, contending that the district court clearly erred

in attributing a loss of more than $20 million to her for her

role in a fraudulent property-tax refund scheme.                                Because the

district court did not clearly err in making this finding, we

affirm.



                                            I.

              Jayrece      Turnbull       pled        guilty       to    mail    fraud,       in

violation of 18 U.S.C.A. § 1341 (West Supp. 2010), possession of

stolen    property,       in     violation       of    18    U.S.C.       §    2315    (2006),

conspiracy         to   commit    money     laundering,            18   U.S.C.     § 1956(h)

(2006),      and    tax   evasion,     in    violation         of       18    U.S.C.       § 7201

(2006), for her part in a wide-ranging conspiracy that defrauded

nearly    $50      million     from   the    government            of    the    District      of

Columbia (“the District”).

              The scheme was started in 1989 by Turnbull’s aunt,

Harriette Walters, an employee of the District.                               Walters issued

fraudulent property tax refunds supported by false paperwork,

and   used    numerous       co-conspirators           in    her    scheme.           In    2001,

Walters      recruited       Turnbull       into       the     conspiracy.             Walters

explained the scheme to Turnbull, and told her to deal only with

a bank employee of Walters’s choosing when depositing the checks

                                             2
from the District, to leave the money in the account for more

than thirty days, and to withdraw money in amounts of less than

$5000.    In February 2001, the first check, worth $131,571.33,

was deposited into one of Turnbull’s accounts.                     At the time of

her arrest, Turnbull had twenty-six bank accounts that handled

fraudulent      deposits    totaling       $24,521,720.66.            Turnbull      had

written checks totaling $225,000 to a bank official involved in

the scheme, and had cashed checks payable to herself totaling

$1,131,813.20.

              At sentencing, the Government argued that Turnbull was

responsible for $24 million in loss, the amount deposited in her

twenty-six       bank    accounts.             Pursuant      to   U.S.     Sentencing

Guidelines Manual § 2B1.1(a)(1), (b)(1)(L), a loss of more than

$20    million      resulted      in   a   twenty-two         level      increase    to

Turnbull's base offense level of six.                  Turnbull argued that she

was not aware of the full scope of her aunt’s scheme and that

she was responsible for no more than $7 million to $20 million

in    loss,   for    a   twenty    level       offense    increase.         See     USSG

§ 2B1.1(b)(1)(K).         The district court ultimately accepted the

Government’s position, concluding that Turnbull was responsible

for the $24,521,720.66 in loss and, accordingly, added twenty-

two levels to her base offense level.                  The district court found

that, regarding the conspiracy, “[w]hile we can’t pinpoint what

Ms.   Turnbull      specifically       knew,     we   know    generally     from    the

                                           3
evidence    that’s       been    presented       here   that   she    had   a    general

understanding of what was going on.”                    The district court noted

that Turnbull entered the scheme in 2001, and controlled twenty-

six bank accounts that had 82 checks worth more than $24 million

in deposits.          The district court found that Walters, and not

Turnbull, was the mastermind and that the co-conspirators were

“depositing       and    writing       checks    off    each   other’s      accounts.”

Nonetheless, the district court explained that it was “actually

convinced . . . that everyone knew exactly what was going on and

. . . knew the scope of this conspiracy.”                       The district court

stated it was “clear” that “they all were cohorts.                        They all had

understandings.          There was a modus operandi.”                Specifically as

to    Turnbull,    the    district       court    reiterated    that      most   of   the

checks were signed by Turnbull, that the bank statements were at

her house, and that this evidence regarding the nature of her

involvement “authorizes this court to find a clear inference of

not just general knowledge but specific knowledge as to what was

going on.”

            With the twenty-two level increase, and taking into

account other enhancements, Turnbull’s total offense level was

thirty    with    a     criminal       history    category     of    I,   yielding    an

advisory guidelines range of 97-121 months.                         Absent the extra

two    levels    for    the     loss    adjustment,     her    advisory     guidelines



                                            4
range     would     have    been     78-97       months.           The    district      court

ultimately sentenced Turnbull to 108 months imprisonment.

             Turnbull filed a timely notice of appeal.



                                          II.

             On appeal, Turnbull challenges only the amount of loss

attributed to her.          Under Gall v. United States, 552 U.S. 38, 51

(2007), sentences are reviewed for procedural and substantive

reasonableness.            When     considering         the    reasonableness          of     a

sentence,     we    review    legal      conclusions           de       novo   and   factual

findings, such as loss calculations, for clear error.                                  United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); see also

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (“In

reviewing    loss     calculation,       we      review       de    novo       the   district

court’s     interpretation          of   what       constitutes            ‘loss,’      while

accepting the calculation of loss absent clear error.”).                                    The

Government must establish the amount of loss by preponderance of

the     evidence,    and     “the     loss       need    not       be    determined      with

precision.        The court need only make a reasonable estimate of

the loss, given the available information.”                              United States v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003) (internal quotation

marks omitted).

             Pursuant to USSG § 1B1.3(a)(1)(B), a co-conspirator is

liable for         “all reasonably foreseeable acts and omissions of

                                             5
others   in        furtherance        of     [a]     jointly        undertaken      criminal

activity, that occurred during the commission of the offense of

conviction, in preparation for that offense, or in the course of

attempting         to    avoid     detection         or     responsibility         for     that

offense.”      The Application Notes for the Guideline explain that:

      In determining the scope of the criminal activity that
      the particular defendant agreed to jointly undertake
      (i.e.,   the  scope   of  the  specific   conduct  and
      objectives embraced by the defendant's agreement), the
      court may consider any explicit agreement or implicit
      agreement fairly inferred from the conduct of the
      defendant and others.

USSG § 1B1.3, cmt. n.2.

              On    appeal,      Turnbull       argues      that    the     district       court

failed   to    make      any     factual     findings       in     support    of    its    loss

calculation        and    clearly      erred        in    finding    that    Turnbull       was

responsible        for    all    of    the   money        deposited    in    her     accounts

because other co-conspirators, including Walters, had access to

the accounts and the Government could not prove that Turnbull

had signed all of the deposited checks.

              We conclude that the district court did not clearly

err in attributing more than $20 million in loss to Turnbull.

First, contrary to Turnbull’s suggestion, the district court did

make factual findings regarding Turnbull’s role in the offense

and what acts were reasonably foreseeable to her.                             In addition,

the   Application         Notes       specify       that    the     district       court    was

permitted to infer the extent of Turnbull’s involvement from the

                                                6
surrounding facts.        To that end, the Government’s evidence that

Turnbull     was   depositing      a    $410,000       check    when     her    illicit

activities first came to light, lied to investigators, gave a

co-conspirator        $225,000,   and    spent       hundreds    of     thousands      of

dollars on luxury goods permitted the inference that Turnbull

was aware of the vast scope of the conspiracy.                        Turnbull argues

that the Government cannot actually attribute the $24 million to

her, but her argument misapprehends the “reasonably foreseeable”

standard.      Even assuming Turnbull did not have actual knowledge

of the $24 million in her accounts, given the amount of money

she was spending and depositing, and the length of time she

spent in the conspiracy, it was reasonably foreseeable that the

fraud involved more than $20 million.                      In addition, Turnbull

does not dispute that she was the holder of these bank accounts

or that the bank statements were all mailed to her address. As

the     Government      notes,    Turnbull         never     contacted       the     bank

regarding any unauthorized access of her accounts, and at the

time    of   her   arrest,   Turnbull        claimed    that    she    was     the   only

person with access to the accounts.

             In sum, Turnbull’s lengthy and extensive involvement

in     the   scheme    permitted       the       inference     that    Turnbull       was

specifically aware of its scope and that the amount of the fraud

was reasonably foreseeable to her.                   Accordingly, the district



                                             7
court did not clearly err in attributing more than $20 million

in loss to her.



                                    III.

          For     the   foregoing    reasons,   we   affirm   Turnbull’s

sentence of 108 months’ imprisonment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                     8